Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-2, 5, 8, 10, 11-12,15, 18, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison [20080072026], in view of Piwonka et al [20190056959]
As to claim 1, 
Allison [20080072026] teaches 
1. A hardware setting method, comprising:
 Receiving  at least one hardware setting associated with a peripheral device from a pre-boot memory after booting an operating system [0016: “The OS uses the ACPI tables to boot. After the OS boots, it cannot use the disabled devices, but it is able to run applications, and it has achieved a state in which it can run applications more quickly than if it had booted with all devices enabled. The platform then performs ACPI on-line add operations to add the non-critical devices to the booted OS. Once all of the devices have been added, the OS is fully operational. ”- non-critical devices are equivalent to peripheral devices. When the boot is performed ACPI data is used, hence  its data or configuration is retrieved See foot note  1 - ACPI contains hardware and these are used for booting. Also see 0002 for peripheral   and 004 “An ACPI namespace is a hierarchical tree structure in OS-controlled memory that contains named objects” and 0003: “When the computing platform is powered on or restarted, the system firmware (such as the BIOS, or Basic Input/Output System) constructs the static tables, which are used by the OS. The interpretable tables are composed of AML, which is merged into the system firmware ” firmware memory is preboot memory , ACPI resides with BIOS which is a preboot data stored in the preboot memory] ; and 
setting the peripheral device according to the at least one hardware setting [0021: “booting an OS with non-critical devices disabled in ACPI tables (400), thereafter enabling the non-critical devices (410). After an initial startup as in FIG. 3, upon restarting, computing platform 300 retrieves the information of the non-critical devices stored in data store 340 ”- information retrieved from the data stored for the initialization is the setting for the non-critical devices which are booted after the computer system is booted. See foot note 1-ACPI setting has hardware  setting which is set when device is enabled . 0002: “ACPI is used in computing platforms running a variety of operating systems, and allows the operating system to manipulate hardware resources. For example, ACPI assists in power management by allowing a computer system's peripherals to be powered on and off for improved power management ” – power management settings are manipulated or configured and 0020, setting can be default setting. When device enables after setting and reads the ACPI for the data it configures with the data stored/setting in the ACPI] teaches initializing hardware after booting.
But does not specifically teach retrieving the hardware setting. 
However, Piwonka et al [20190056959] teaches retrieving the hardware setting after booting [0043: “the device may have been connected after the computer system has booted or after the information has been retrieved from the controller. Based on the determination that the new device has been connected, the information retrieval module 620 may cause the processor 602 to retrieve information for the newly connected device. In some examples, the information analysis module 622 may cause the processor 602 to determine additional information should be retrieved for the newly connected device, and the additional information retrieval module 624 may cause the processor 602 to retrieve the additional information. Based on the information or additional information, the boot module 630 may cause the processor 602 to initialize the newly connected device.”] 
IT would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Allison and Piwonka because both are directed toward initializing the hardware after booting. Furthermore, Piwonka teaches retrieving data after booting such that the booting module can initialize the peripheral device in order for device to provide quick booting and initializing the device as it is needed or connected. 

As to claim 2, 
Allison teaches retrieving the at least one hardware setting from the pre-boot memory further comprises: sending a system call to the operating system; and obtaining the at least one hardware setting associated with the peripheral device stored in the pre-boot memory according to a response corresponding to the system call [0018: “The method can consist of AML code that can directly store the non-critical device information or can make a call into the system firmware (such as a BIOS, or basic input/output system) to perform the operation. Information of the marked devices is stored in a data store, such as a non-volatile memory, for use the next boot-up, such as the next time the computer platform power is cycled off and on.”].


As to claim 5,
Allison teaches further comprising: receiving a setting feedback message from the peripheral device [0017: “The OS also invokes the new ACPI control method after the occurrence of events other than startup that affect the operation of devices, such as configuration changes, device errors, and the like. Thereby, the OS continually identifies the criticality of devices. ”- the acpi changes after configuration change is due to feedback].


As to claim 8,
Allison teaches receiving a hardware setting change instruction; and updating the at least one hardware setting associated with the peripheral device stored in the pre-boot memory according to the hardware setting change instruction [ 0017: “The OS also invokes the new ACPI control method after the occurrence of events other than startup that affect the operation of devices, such as configuration changes, device errors, and the like. ”].


As to claim 10,
Allison teaches the pre-boot memory includes a non-volatile memory [0018: “The method can consist of AML code that can directly store the non-critical device information or can make a call into the system firmware (such as a BIOS, or basic input/output system) to perform the operation.
Information of the marked devices is stored in a data store, such as a non-volatile memory, for use the next boot-up, such as the next time the computer platform power is cycled off and on. Other storage devices can be used, but using non-volatile memory for storing the information advantageously allows the user to choose the stored information when restarting the computing platform, or to reset the information to a default configuration if required or desired.”]

As to claim 11-12, 
Allison and Piwonka teach this claim according to the reasoning set forth in clam 1-2 supra. 
As to claim 15, 
Allison and Piwonka teach this claim according to the reasoning set forth in clam 5 supra. 

As to claim 18, 
Allison and Piwonka teach this claim according to the reasoning set forth in clam 8 supra. 
As to claim 20, 
Allison and Piwonka teaches this claim according to the reasoning set forth in clam 10 supra. 

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison [20080072026], in view of Piwonka et al [20190056959], further in view of Lukacs et al [20150143362]

As to claim 4, 
Allison  and Piwonka teach  setting the peripheral device according to the at least one hardware setting
But does not explicitly teach executing a driver associated with the peripheral device, so as to set the peripheral device according to the at least one hardware setting.
However, Lukacs et al [20150143362] teaches executing a driver associated with the peripheral device, so as to set the peripheral device according to the at least one hardware setting [0068: “the present invention may perform a controlled boot-up of the secure VM, while hiding a set of peripheral devices from an operating system executing within the secure VM. Such configurations may speed up subsequent launches of the secure VM. Once the snapshot is loaded, peripheral devices are exposed, triggering the dynamic loading of device drivers for the exposed devices.”].
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to to combine teaching of Allison and Piwonka  with Lukacs because both are directed toward the booting peripheral devices. Furthermore, Lukacs improves upon Allison and Piwonka by being able to load the drivers of the peripheral devices when enabled provides the ability to communicate and add functionality of peripheral devices in the master or the host system

As to claim 14, Allison and Piwonka and Lukacs teaches this claim according to the reasoning set forth in clam 10 supra. 


Allowable Subject Matter
Claim 3, 6-7, 9, 13, 16-17, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/           Primary Examiner, Art Unit 2187                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Larry et al  [20030065853 ] The hardware 202 may receive its settings, for instance, from a Basic Input/Output System (BIOS) 204, which is a type of firmware. OS-independent components 206 include ACPI registers 208, an ACPI BIOS 210, and ACPI tables 212. The ACPI registers 208 may include the second registers described in the previous section of the detailed description. The ACPI BIOS 210 is a type of firmware, and may record the ACPI settings of the hardware 202. The ACPI tables 212 describe the interfaces to the hardware 202, for use by the ACPI driver and AML interpreter 216.